Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 02/28/2022 for application number 16/424,012. 

Response to Amendments
3.	The Amendment filed 02/28/2022 has been entered. Claims 1-12 have been canceled. Claims 13-21 have been added. Claims 13-21 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that no combination of the Green '919 and Bridges '920 published applications render new claim 13 "obvious" within the purview of §103, as neither of these refences discloses or suggest the last limitation of new claim 13.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Hayashi, is applied.
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 13-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Pub. No. US 20160138919 A1) in view of Bridges et al. (U.S. Patent Application Pub. No. US 20140327920 A1) in view of Hayashi (U.S. Patent Application Pub. No. US 20190126157 A1).

Claim 13: Green teaches a surveying instrument comprising: 
a survey unit including an electronic distance meter configured to measure a distance to a target (i.e. the target object can be targeted and the distance between the total station and the target object can be acquired in an electrical-sensor-based manner; para. [0044]) by emitting a distance measuring light to the target and receiving a reflected light from the target (i.e. The measurement unit 2 comprises a surveying pole, the lower end of which can be brought into contact with a measurement point 5, and a target formed as a surveying reflector which can be fitted on the surveying pole, be surveyed with the aid of the total station 1, and the position of which can be determined with high precision; para. [0046]) and angle detectors configured to detect emitting angles of the distance measuring light (i.e. FIG. 1 shows a position determination unit 1 of a surveying system according to the invention that is designed as a total station and serves for measuring horizontal angles, vertical angles and distances with respect to a remote target object; para. [0042]); 
a telescope including the survey unit (i.e. The total station 1 comprises a targeting device 150, in particular a telescope, which is pivotable in a motorized manner relative to a base 110 of the total station 1 in order to allow changing the alignment of said targeting device 150; para. [0047]); 
a first motor configured to rotate the telescope horizontally around a vertical axis (i.e. The total station is arranged on a stand 120, wherein a base 110 of the total station is directly and fixedly connected to the stand. The main body of the total station, which is also designated as the upper part 100, is rotatable about a vertical axis relative to the base 110; para. [0042-0044]); 
a second motor configured to rotate the telescope vertically around a horizontal axis (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]); 
a processor configured to control the survey unit (i.e. a control unit for allowing the user to control a surveying task of the surveying system in the surveying environment, wherein the control unit comprises a processor unit; para. [0023]), the first motor, and the second motor (i.e. Motors are present for carrying out necessary pivoting and tilting movements for the alignment of the sighting device; para. [0044]); and 
a storage unit (i.e. a data storage unit of the control unit; para. [0058]), wherein 
output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. the control unit 10,11 is adapted for controlling the total station 1 and data interchange with the total station 1. It comprises a displaying means 15, input means, and storing means for storing surveying data. In particular, the displaying means 15 and input means can be provided as a touch screen; para. [0028, 0048]), and make an output by rotationally driving at least one of the first motor and the second motor (i.e. The sighting device 150 is arranged on the support 140 in a manner rotatable about a horizontal tilting axis and can thus be pivoted or tilted horizontally and vertically relative to the base 110 for alignment with a target object; para. [0042-0044]).
Green does not explicitly teach the storage unit has output conversion information in which output content for an operator is associated with an output gesture as an operation of the surveying instrument, and the processor is configured to convert output content for an operator into an output gesture based on the output conversion information, and make an output gesture, and the output gesture is an expression to an operator.
However, Bridges teaches the storage unit (i.e. storage medium; para. [0098]) has output conversion information in which output content for an operator is associated with an output gesture as an operation of the surveying instrument (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and the processor (i.e. The methods for operating the laser tracker 10 discussed herein may be implemented by means of processing system 800 shown in FIG. 3. Processing system 800 comprises tracker processing unit 810 and optionally computer 80. Processing unit 810 includes at least one processor, which may be a microprocessor, digital signal processor (DSP), field programmable gate array (FPGA), or similar device; para. [0070]) is configured to convert output content for an operator into an output gesture based on the output conversion information (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]), and make an output gesture by rotationally driving at least one of the first motor and the second motor (i.e. fig. 7, the laser tracker including a structure rotatable about a first axis and a second axis, a first light source that launches a first light beam from the structure, a distance meter, a first angular encoder that measures a first angle of rotation about the first axis, a second angular encoder that measures a second angle of rotation about the second axis; para. [0035, 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because the gesture device provides advantages in that the operator's arm or hand does not need to be at the laser tracker to transmit commands and perform operations with the laser tracker.
However, Hayashi teaches the output gesture is an expression to an operator (i.e. When detecting being lifted and hugged by the user A, the robot 100 can perform a gesture of not wanting to be hugged by increasing the speed of expansion and contraction by the expansion and contraction drive mechanism 372, or the like, thereby quickening a breathing expression, or by repeatedly starting and stopping rotation of the housed left and right front wheels 102 (the left wheel 102a and the right wheel 102b) in mutually different directions. At this time, the left and right front wheels 102 may be caused to simultaneously rotate in mutually opposite directions with respect to the axle (axial line). Also, the left and right front wheels 102 may be caused to rotate alternately; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Bridges to include the feature of Hayashi. One would have been motivated to make this modification because the user can perceive that the robot is shy and feeling uneasy, and relying on the user. Owing to this kind of behavioral expression, pleasure at being chosen and relied upon, and an accompanying feeling of affection, are evoked in the user.

Claim 14: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 13. Green further teaches wherein the storage unit has input identification information in which an operator's action as an input gesture is associated with an operation to the surveying instrument (i.e. the control unit 10,11 is adapted for controlling the total station 1 and data interchange with the total station 1. It comprises a displaying means 15, input means, and storing means for storing surveying data. In particular, the displaying means 15 and input means can be provided as a touch screen; para. [0028, 0048]).
Green does not explicitly teach wherein the storage unit has input identification information in which an operator's predetermined action as an input gesture is associated with an operation to the instrument, and to recognize an input gesture from the image, and to identify an operation to the instrument corresponding to the input gesture recognized as content meant by the input gesture.
However, Bridges teaches wherein the storage unit (i.e. storage medium; para. [0098]) has input identification information in which an operator's predetermined action as an input gesture is associated with an operation to the surveying instrument (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826; para. [0076]), and the processor (i.e. The methods for operating the laser tracker 10 discussed herein may be implemented by means of processing system 800 shown in FIG. 3. Processing system 800 comprises tracker processing unit 810 and optionally computer 80. Processing unit 810 includes at least one processor, which may be a microprocessor, digital signal processor (DSP), field programmable gate array (FPGA), or similar device; para. [0070]) is configured to recognize an input gesture from the image, and to identify an operation to the surveying instrument corresponding to the input gesture recognized by the processor as content meant by the input gesture (i.e. When the operator 100 makes a gesture, such as holding up a closed first for example, in view of the camera 59, the image is acquired and compared with predetermined gestures with the gesture engine 826. In one embodiment, this comparison is performed using filters as described herein above. Once the gesture is determined by the gesture engine 826, the processing system 800 initiates one or more actions in response; para. [0076, 0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Hayashi to include the feature of Bridges. One would have been motivated to make this modification because the gesture device provides advantages in that the operator's arm or hand does not need to be at the laser tracker to transmit commands and perform operations with the laser tracker.

Claim 15: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 13. Green does not explicitly teach Application No. 16/424,012Docket No. 740159-183Page 3a first illumination light emitter, wherein to express a gesture by controlling the first illumination light emitter.
However, Bridges further teaches comprising: Application No. 16/424,012Docket No. 740159-183Page 3a first illumination light emitter, wherein the processor is configured to express a gesture by controlling the first illumination light emitter (i.e. In FIG. 10, the method 140 starts in block 142 and acquires a gesture 144, which in this example corresponds to the command “Set Reference Point” in block 146. The method 140 proceeds to block 148 where the laser tracker 10 acknowledges the command by flashing a colored light, such as a red light emitting diode (LED) 149 for example, twice; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Hayashi to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 16: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 13. Green does not explicitly teach comprising: a second illumination light emitter, wherein the second illumination light emitter is configured to illuminate the instrument itself.
However, Bridges further teaches comprising: a second illumination light emitter, wherein the second illumination light emitter is configured to illuminate the surveying instrument itself (i.e. the operator makes a gesture 154, which initiates the measurement in block 156. The laser tracker 10 then makes a measurement to set a reference point in block 158. In one embodiment, when the laser tracker 10 makes a measurement, the colored light or LED 149 is activated for a predetermined amount of time, such as five seconds for example; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 17: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 14. Green does not explicitly teach second illumination light emitter, wherein the second illumination light emitter is configured to illuminate the instrument itself.
However, Bridges further teaches comprising: a second illumination light emitter, wherein the second illumination light emitter is configured to illuminate the surveying instrument itself (i.e. the operator makes a gesture 154, which initiates the measurement in block 156. The laser tracker 10 then makes a measurement to set a reference point in block 158. In one embodiment, when the laser tracker 10 makes a measurement, the colored light or LED 149 is activated for a predetermined amount of time, such as five seconds for example; para. [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Green to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 18: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 14. Green does not explicitly teach a third illumination light emitter, wherein the third illumination light emitter is configured to illuminate an operator who makes the input gesture.
However, Bridges further teaches comprising: a third illumination light emitter, wherein the third illumination light emitter is configured to illuminate an operator who makes the input gesture (i.e. the operator 100 raises his hand 104 and makes a predefined hand gesture 106, such as a closed first for example. As the operator 100 moves, images of the operator 100 are acquired by the camera 59 of capture device 55. The projector 57 emits a light pattern onto the operator 100 which allows the capture device 55 to determine coordinates of points on the operator 100; para. [0076]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Hayashi to include the feature of Bridges. One would have been motivated to make this modification because it provides a quick way to acknowledge the gesture command.

Claim 21: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 13. Green does not explicitly teach wherein the output gesture to the operator is a visual expression of information.
However, Hayashi further teaches wherein the output gesture to the operator is a visual expression of information concerning an operation (i.e. When detecting being lifted and hugged by the user A, the robot 100 can perform a gesture of not wanting to be hugged by increasing the speed of expansion and contraction by the expansion and contraction drive mechanism 372, or the like, thereby quickening a breathing expression, or by repeatedly starting and stopping rotation of the housed left and right front wheels 102 (the left wheel 102a and the right wheel 102b) in mutually different directions. At this time, the left and right front wheels 102 may be caused to simultaneously rotate in mutually opposite directions with respect to the axle (axial line). Also, the left and right front wheels 102 may be caused to rotate alternately; para. [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green and Bridges to include the feature of Hayashi. One would have been motivated to make this modification because the user can perceive that the robot is shy and feeling uneasy, and relying on the user. Owing to this kind of behavioral expression, pleasure at being chosen and relied upon, and an accompanying feeling of affection, are evoked in the user.

8.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (U.S. Patent Application Pub. No. US 20160138919 A1) in view of Bridges et al. (U.S. Patent Application Pub. No. US 20140327920 A1) in view of Hayashi (U.S. Patent Application Pub. No. US 20190126157 A1) and further in view of Kim et al. (U.S. Patent Application Pub. No. US 20130035942 A1).

Claim 19: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 13. Green does not explicitly teach a voice input unit; and a voice output unit, wherein to recognize voice input from the voice input unit, and to convert output content for an operator into a voice message, and output the voice message to the voice output unit.
However, Kim teaches comprising: a voice input unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110; para. [0068]); and a voice output unit (i.e. the voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140. For example, the voice input unit 110 may be realized by a microphone. Also, the voice input unit 110 may realized by an internal component in the electronic apparatus 100 or an external device; para. [0069]), wherein the processor is configured to recognize voice input from the voice input unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110, a motion input unit 120, a storage unit 130, and a control unit 140; para. [0068]), and to convert output content for an operator into a voice message, and output the voice message to the voice output unit (i.e. if “smart hub” is recognized as a voice corresponding to the voice item 815, “smart hub” may be displayed on a feedback area 6530, indicating the voice item 815 or the task corresponding to the voice item 815 as shown in FIG. 65. The visual feedback may be displayed on a predetermined location of the screen without putting to a limit to the feedback area 6530. Also, auditory feedback “You said, smart hub.” may be output along with the visual feedback displayed on the feedback area 6530; para. [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green, Bridges, and Hayashi to include the feature of Kim. One would have been motivated to make this modification because it provides an alternative way to control the device via voice command.

Claim 20: Green, Bridges, and Hayashi teach the surveying instrument according to Claim 14. Green does not explicitly teach a voice input unit; and a voice output unit, wherein to recognize voice input from the voice input unit, and to convert output content for an operator into a voice message, and output the voice message to the voice output unit.
However, Kim teaches comprising: a voice input unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110; para. [0068]); and a voice output unit (i.e. the voice input unit 110 receives input of a voice that is uttered by a user. The voice input unit 110 converts an input voice signal into an electric signal and outputs the electric signal to the control unit 140. For example, the voice input unit 110 may be realized by a microphone. Also, the voice input unit 110 may realized by an internal component in the electronic apparatus 100 or an external device; para. [0069]), wherein the processor is configured to recognize voice input from the voice input unit (i.e. FIG. 1, the electronic apparatus 100 includes a voice input unit 110, a motion input unit 120, a storage unit 130, and a control unit 140; para. [0068]), and to convert output content for an operator into a voice message, and output the voice message to the voice output unit (i.e. if “smart hub” is recognized as a voice corresponding to the voice item 815, “smart hub” may be displayed on a feedback area 6530, indicating the voice item 815 or the task corresponding to the voice item 815 as shown in FIG. 65. The visual feedback may be displayed on a predetermined location of the screen without putting to a limit to the feedback area 6530. Also, auditory feedback “You said, smart hub.” may be output along with the visual feedback displayed on the feedback area 6530; para. [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Green, Bridges, and Hayashi to include the feature of Kim. One would have been motivated to make this modification because it provides an alternative way to control the device via voice command.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Moriguchi (Pub. No. US 20090164123 A1), the guide robot 1 is further capable of recognizing the position of the destination with the CCD camera 15, and traveling by itself, and guiding the person to the target position with a gesture such as swinging the arms 13 or rotating the head 14.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAN H TRAN/Primary Examiner, Art Unit 2173